DETAILED ACTION

Applicant’s response filed on 04/28/2021 has been fully considered. Claims 1-13 are pending. Claims 10-11 are withdrawn. Claims 12-13 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US 2012/0095124 A1).
Regarding claim 1, Kirino teaches a composition comprising a compound to be polymerized by a radical and/or a base [0023], wherein the compound to be polymerized by a base is a compound having at least two epoxy groups in the molecule thereof [0024], which reads on a composition comprising an epoxy compound as claimed. Kirino teaches that the composition further comprises an aminimide compound [0023], wherein the aminimide compound comprises, in the molecule thereof, a structure represented by the general formula [0021] 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
 [0018], wherein R0 represents a hydrogen atom, an alkyl group which may have an optional substituent, an aryl group which may have an optional substituent, or a 1, R2, and R3 each independently represent an optional substituent [0019], wherein the aminimide compound is obtained through reaction of a carboxylate, a hydrazine, and an epoxy compound [0040], wherein the hydrazine compound is 1,1-dimethylhdyrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-methyl-1-phenylhydrazine [0043], wherein the epoxy compound is a polyglycidyl ether derived from aliphatic/aromatic alcohol and epichlorohydrin, a polyglycidyl ester derived from polybasic acid and epichlorohydrin, or a polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0044], wherein an aminimide compound having multiple aminimide structures in the molecule thereof is obtained when the epoxy compound is a polyfunctional epoxy compound [0044], wherein the composition contains the aminimide compound in an amount of from 0.1 to 50 parts by weight relative to 100 parts by weight of the compound to be polymerized by a radical and/or a base [0027], wherein the aminimide compound is activated at a lower temperature than aminimide compounds heretofore said to be useful mainly as a thermocuring catalyst for epoxy resin [0017], wherein the aminimide compound is a thermal base generator that generates a base at a lower temperature than heretofore-known aminimide compounds [0018], wherein the composition is cured by subjecting the composition to heating [0030], wherein the aminimide compound has an excellent base generating ability under heat at a lower temperature than before [0031], wherein the composition is capable of rapidly curing at a lower temperature through heating [0031], wherein the aminimide compound is a curing catalyst in combination with an epoxy resin [0032], wherein the composition is given thermal curability [0032]. The specification of the instant i.e. a monomer or polymer, that comprises at least one aminimide functional group [0023], that as used herein, an “aminimide functional group” comprises an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the following formula: 
    PNG
    media_image2.png
    168
    251
    media_image2.png
    Greyscale
 , wherein R and R’ may be the same or different and may be an alkyl group or an aryl group [0023], that as used herein, the term “carbonyl group” refers to a functional group comprising a carbon atom double-bonded to an oxygen atom, which is common to several classes of compounds including, but not being limited to as aldehydes, ketones, carboxylic acids, acid anhydrides, esters, etc [0024], that as used herein, “polymer” refers generally to prepolymers, oligomers, homopolymers, copolymers, or combinations thereof [0022], and that as used herein, “including”, “containing” and like terms are understood in the context of this application to be synonymous with “comprising” and are therefore open-ended and do no exclude the presence of additional undescribed or unrecited elements, materials, ingredients or method steps [0013]. Based on Kirino’s teachings cited above, Kirino’s teachings satisfy the definition of aminimide, aminimide functional group, carbonyl group, polymer, and comprising that are recited in the specification of the instant application, and Kirino’s aminimide is a polymeric compound comprising at least two aminimide functional groups comprising an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the formula 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
, wherein R1, R2, and R3 each 
Kirino does not teach with sufficient specificity the claimed amount of the polymeric compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Kirino’s aminimide compound in Kirino’s composition to be from 2.0 to 8.7 parts by weight relative to 100 parts by weight of Kirino’s compound to be polymerized by a radical and/or a base that is a compound having at least two epoxy groups in the molecule thereof, which would read on the limitation wherein the polymeric compound is present in an amount of 2-8% by weight based on total weight of the adhesive composition as claimed. The % by weight is based on the following calculations: 2.0 / (2.0 + 100) * 100% = 2%; and 8.7 / (8.7 + 100) * 100% = 8%. One of ordinary skill in the art would have bene motivated to do so because it would have been beneficial for optimizing heat resistance, strength, and curability of Kirino’s composition because Kirino teaches that the composition contains the aminimide compound in an amount of from 0.1 to 50 parts by weight relative to 100 parts by weight of the compound to be polymerized by a radical and/or a base [0027], that the compound to be polymerized by a base is a 
The limitation wherein the composition is an adhesive composition is an intended use. The composition that is rendered obvious by Kirino is capable of performing as an adhesive composition because Kirino renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the adhesive composition as explained above. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 2, Kirino teaches that the composition contains the aminimide compound in an amount of from 0.1 to 50 parts by weight relative to 100 parts by weight of the compound to be polymerized by a radical and/or a base [0029], that the composition further contains [0029] an active energy ray radical generator [0028] in an amount of from 0.01 to 10 parts by weight relative to 1 part by weight of the aminimide compound [0029], and that the compound to be polymerized by a base is a compound 
Kirino does not teach with sufficient specificity the claimed amount of the polymeric compound and the claimed amount of the epoxy compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Kirino’s aminimide compound in Kirino’s composition to be from 2.6 to 8.7 parts by weight relative to 100 parts by weight of Kirino’s compound to be polymerized by a radical and/or a base that is a compound having at least two epoxy groups in the molecule thereof, which would read on the limitation wherein the polymeric compound is present in an amount of 2-8% by weight based on total weight of the adhesive composition as claimed, wherein the epoxy compound is present in an amount of 51% to 97% by weight based on total composition weight as claimed. The % by weight of the polymeric compound is based on the following calculations: 2.6 / (2.6 + 100 + 10 / 1 * 2.6) * 100% = 2%; and 8.7 / (8.7 + 100 + 0.01 / 1 * 0.01) * 100% = 8%. The % by weight of the epoxy compound is based on the following calculations: 100 / (8.7 + 100 + 10 / 1 * 8.7) * 100% = 51%; and 100 / (2.6 
Regarding claim 4, Kirino teaches that the aminimide compound is obtained through reaction of a carboxylate, a hydrazine, and an epoxy compound [0040], wherein the hydrazine is 1,1-dimethylhydrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, 1-methyl-1-phenylhydrazine, 1-aminopyrrolidine, or 1-amino-homopiperidine [0043], wherein the epoxy compound is a polyglycidyl ether derived from aliphatic/aromatic alcohol and epichlorohydrin, a polyglycidyl ester derived from polybasic acid and epichlorohydrin, or a polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0044], wherein an 
Regarding claim 5, Kirino teaches that the aminimide compound is obtained through reaction of a carboxylate, a hydrazine, and an epoxy compound [0040], wherein the carboxylate is methyl benzoylformate, ethyl benzoylformate, methyl 4-nitrobenzoylformate, methyl 4-methoxybenzoylformate, ethyl 4-methoxybenzoylformate, ethyl 4-n-butylbenzoylformate, ethyl 4-t-butylbenzoylformate, ethyl 3,4-dimethoxybenzoylformate, ethyl 4-isopropylbenzoylformate, ethyl 4-dimethylaminobenzoylformate, ethyl 3,4-dimethylbenzoylformate, ethyl 3-methylbenzoylformate, ethyl 4-methylbenzoylformate, ethyl 4-phenoxybenzoylformate, ethyl 4-thiomethylbenzoylformate, ethyl 4-cyanobenzoylformate, methyl pyruvate, ethyl pyruvate, methyl 2-oxovalerate, dimethyl 2-oxoglutarate, or ethyl 2-oxo-4-phenylbutyrate [0041], wherein the hydrazine is 1,1-dimethylhydrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-methyl-1-phenylhydrazine [0043], wherein the epoxy compound is a polyglycidyl ether derived from aliphatic/aromatic alcohol and epichlorohydrin, a polyglycidyl ester derived from polybasic acid and epichlorohydrin, or a polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0044], wherein an aminimide compound having multiple aminimide structures in the molecule thereof is obtained when the epoxy compound is a polyfunctional epoxy compound [0044], which reads on the limitation 
Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Kirino, namely that the external energy source comprises a temperature of at least 100°C. However, Kirino renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the adhesive composition of claim 1 as explained above. Furthermore, the instant application recites that the polymeric compound reacts with the epoxy compound upon activation by an external energy source [0005, 0070], that the epoxy, the aminimide-containing compound, and the reaction product react upon activation by an external energy source [0007, 0072], that the compound comprising the at least one aminimide functional group reacts with the epoxy compound upon activation by an external energy source [0032], that the aminimide-containing compound may chemically react with the epoxy compound upon activation by an external energy source [0052], and that the adhesive may be cured using an external source [0074]. Therefore, the claimed physical properties would naturally arise from the adhesive composition that is rendered obvious by Kirino. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how 
Regarding claim 12, Kirino teaches that the composition comprises an aminimide compound [0023], wherein the aminimide compound comprises, in the molecule thereof, a structure represented by the general formula [0021] 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
 [0018], wherein R0 represents a hydrogen atom, an alkyl group which may have an optional substituent, an aryl group which may have an optional substituent, or a heterocyclic residue which may have an optional substituent, R1, R2, and R3 each independently represent an optional substituent [0019], wherein the aminimide compound is obtained through reaction of a carboxylate, a hydrazine, and an epoxy compound [0040], wherein the hydrazine compound is 1,1-dimethylhdyrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-methyl-1-phenylhydrazine [0043], wherein the epoxy compound is a polyglycidyl ether derived from aliphatic/aromatic alcohol and epichlorohydrin, a polyglycidyl ester derived from polybasic acid and epichlorohydrin, or a polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0044], wherein an aminimide compound having multiple aminimide structures in the molecule thereof is obtained when the epoxy compound is a polyfunctional epoxy compound [0044]. The specification of the instant application recites that as used herein, the term “aminimide” refers to a molecule, i.e. a monomer or polymer, that comprises at least one aminimide functional group [0023], that as used herein, an “aminimide functional group” comprises an anionic nitrogen 
    PNG
    media_image2.png
    168
    251
    media_image2.png
    Greyscale
 , wherein R and R’ may be the same or different and may be an alkyl group or an aryl group [0023], that as used herein, the term “carbonyl group” refers to a functional group comprising a carbon atom double-bonded to an oxygen atom, which is common to several classes of compounds including, but not being limited to as aldehydes, ketones, carboxylic acids, acid anhydrides, esters, etc [0024], that as used herein, “polymer” refers generally to prepolymers, oligomers, homopolymers, copolymers, or combinations thereof [0022], and that as used herein, “including”, “containing” and like terms are understood in the context of this application to be synonymous with “comprising” and are therefore open-ended and do no exclude the presence of additional undescribed or unrecited elements, materials, ingredients or method steps [0013]. Based on Kirino’s teachings cited above, Kirino’s teachings satisfy the definition of aminimide, aminimide functional group, carbonyl group, polymer, and comprising that are recited in the specification of the instant application, and Kirino’s aminimide is a polymeric compound comprising at least two aminimide functional groups comprising an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the formula 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
, wherein R1, R2, and R3 each independently represent a methyl, benzyl, phenyl, or butyl group, which reads on the formula recited in the specification of the instant application. Kirino’s teachings therefore 
Regarding claim 13, Kirino teaches that the composition comprises an aminimide compound [0023], wherein the aminimide compound comprises, in the molecule thereof, a structure represented by the general formula [0021] 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
 [0018], wherein R0 represents a hydrogen atom, an alkyl group which may have an optional substituent, an aryl group which may have an optional substituent, or a heterocyclic residue which may have an optional substituent, R1, R2, and R3 each independently represent an optional substituent [0019], wherein the aminimide compound is obtained through reaction of a carboxylate, a hydrazine, and an epoxy compound [0040], wherein the hydrazine compound is 1,1-dimethylhdyrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-methyl-1-phenylhydrazine [0043], wherein the epoxy compound is a polyglycidyl ether derived from aliphatic/aromatic alcohol and epichlorohydrin, a polyglycidyl ester derived from polybasic acid and epichlorohydrin, or a polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0044], wherein an aminimide compound having multiple aminimide structures in the molecule thereof is obtained when the epoxy compound is a polyfunctional epoxy compound [0044]. The specification of the instant application recites that as used herein, the term “aminimide” refers to a molecule, i.e. a monomer or polymer, that comprises at least one aminimide functional group [0023], that as used herein, an “aminimide functional group” comprises an anionic nitrogen 
    PNG
    media_image2.png
    168
    251
    media_image2.png
    Greyscale
 , wherein R and R’ may be the same or different and may be an alkyl group or an aryl group [0023], that as used herein, the term “carbonyl group” refers to a functional group comprising a carbon atom double-bonded to an oxygen atom, which is common to several classes of compounds including, but not being limited to as aldehydes, ketones, carboxylic acids, acid anhydrides, esters, etc [0024], that as used herein, “polymer” refers generally to prepolymers, oligomers, homopolymers, copolymers, or combinations thereof [0022], and that as used herein, “including”, “containing” and like terms are understood in the context of this application to be synonymous with “comprising” and are therefore open-ended and do no exclude the presence of additional undescribed or unrecited elements, materials, ingredients or method steps [0013]. Based on Kirino’s teachings cited above, Kirino’s teachings satisfy the definition of aminimide, aminimide functional group, carbonyl group, polymer, and comprising that are recited in the specification of the instant application, and Kirino’s aminimide is a polymeric compound comprising at least two aminimide functional groups comprising an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the formula 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
, wherein R1, R2, and R3 each independently represent a methyl, benzyl, phenyl, or butyl group, which reads on the formula recited in the specification of the instant application. Kirino’s teachings therefore read on the limitation wherein the at least two aminimide functional groups comprise the 
    PNG
    media_image3.png
    99
    167
    media_image3.png
    Greyscale
, wherein R and R’ may be the same or different and may be an alkyl group or an aryl group as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US 2012/0095124 A1) as applied to claim 1, and further in view of Carr (US 5,777,045).
Regarding claim 3, Kirino renders obvious the adhesive composition of claim 1 as explained above. Kirino teaches that the composition comprises a compound to be polymerized by a radical and/or a base [0023], wherein the compound to be polymerized by a base is a compound having at least two epoxy groups in the molecule thereof [0024].
Kirino does not teach that the epoxy comprises an epoxy-capped polyester. However, Carr teaches a glycidyl-terminated polyester (1:8-10) that is present in an adhesive composition (5:29-34) that further comprises a carboxylated polyester (4:1-3), wherein the carboxylated polyester reacts with the epoxy compound upon activation by an external energy source (4:22-35). Kirino and Carr are analogous art because both references are in the same field of endeavor of a composition comprising an epoxy compound and a polymeric compound, wherein the compound reacts with the epoxy compound upon activation by an external energy source. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Carr’s glycidyl-terminated polyester to substitute for at least a fraction of Kirino’s compound to be polymerized by a radical and/or a base that is a compound having at .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US 2012/0095124 A1) as applied to claim 1, and further in view of Rin et al. (JP 2000-086743 A, machine translation in English used for citation).
Regarding claim 6, Kirino renders obvious the adhesive composition of claim 1 as explained above.
Kirino does not teach that the adhesive composition further comprises an amidine salt. However, Rin teaches a hydroxyl group-containing carboxylic acid salt of a bicyclic amidine [Abstract, 0006, 0011] that is present in an adhesive [0025] composition [Abstract, 0010] that further comprises an epoxy compound and a curing agent, wherein the curing agent reacts with the epoxy compound [Abstract, 0010] upon activation by an external energy source [0027]. Kirino and Rin are analogous art because both references are in the same field of endeavor of a composition comprising an epoxy compound and a compound that reacts with the epoxy compound upon .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US 2012/0095124 A1) as applied to claim 1, and further in view of Sang et al. (US 2013/0115442 A1).
Regarding claim 7, Kirino renders obvious the adhesive composition of claim 1 as explained above.
Kirino does not teach that the adhesive composition further comprises rubber particles having a core/shell structure. However, Sang teaches rubber particles having a core/shell structure that are present in an adhesive composition that further comprises an epoxy compound and a curing agent, wherein the curing agent reacts with the epoxy .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US 2012/0095124 A1) as applied to claim 1, and further in view of Hosokawa et al. (US 5,290,883).
Regarding claim 8, Kirino renders obvious the adhesive composition of claim 1 as explained above.
Kirino does not teach that the adhesive composition further comprises a secondary latent catalyst. However, Hosokawa teaches a curing accelerator that is imidazole (4:7-15) that is present in an adhesive (1:11-12) composition that further comprises an epoxy compound (4:7-12) and a heat activatable hardener for the epoxy compound (2:57-60; 4:7-12), wherein the hardener is optionally an aminimide (3:58-63). .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,928 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an adhesive composition comprising an epoxy compound, a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon activation by an external energy source, wherein the polymeric compound is present in an amount of 2-8% by weight based on total weight of the adhesive composition, and a secondary latent catalyst (claim 1).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,928 B2 as applied to claim 1, and further in view of Kirino (US 2012/0095124 A1).
Claims 1-8 of the patent renders obvious the adhesive composition of claim 1 as explained above. The patent claims that the adhesive composition comprises a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon activation by an external energy source (claim 1), wherein the polymeric compound comprises a reaction product 
The patent does not claim that the at least two aminimide functional groups comprise the formula 
    PNG
    media_image3.png
    99
    167
    media_image3.png
    Greyscale
, wherein R and R’ may be the same or different and may be an alkyl group or an aryl group. However, Kirino teaches an aminimide compound that is present in a composition [0023], wherein the aminimide compound comprises, in the molecule thereof, a structure represented by the general formula [0021] 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
 [0018], wherein R0 represents a hydrogen atom, an alkyl group which may have an optional substituent, an aryl group which may have an optional substituent, or a heterocyclic residue which may have an optional substituent, R1, R2, and R3 each independently represent an optional substituent [0019], wherein the aminimide compound is obtained through reaction of a carboxylate, a hydrazine, and an epoxy compound [0040], wherein the hydrazine compound is 1,1-dimethylhdyrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-methyl-1-phenylhydrazine [0043], wherein the epoxy compound is a polyglycidyl ether derived from aliphatic/aromatic alcohol and epichlorohydrin, a polyglycidyl ester derived from polybasic acid and epichlorohydrin, or a polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0044], wherein an aminimide compound having multiple aminimide 
    PNG
    media_image3.png
    99
    167
    media_image3.png
    Greyscale
, wherein R and R’ may be the same or different and may be an alkyl group or an aryl group as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of obtaining a polymeric compound comprising at least two aminimide functional groups, wherein the polymeric compound reacts with the epoxy compound upon activation by an external energy source, because Kirino teaches that the hydrazine compound that is 1,1-dimethylhdyrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-methyl-1-phenylhydrazine [0043] is useful for obtaining an aminimide compound through reaction of a carboxylate, the hydrazine, and an epoxy compound [0040], that the aminimide compound comprises, in the molecule thereof, a structure represented by the general formula [0021] 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
 [0018], wherein R0 represents a hydrogen atom, an alkyl group which may have an optional substituent, an aryl group which may have an optional substituent, or a heterocyclic residue which may have an optional substituent, R1, R2, and R3 each independently represent an optional substituent [0019], that the aminimide compound is activated at a lower temperature than aminimide compounds heretofore said to be .

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Applicant clearly defines an aminimide as containing only a single carbonyl group because Applicant specifically defines an aminimide functional group as comprising an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the following formula: 
    PNG
    media_image4.png
    75
    128
    media_image4.png
    Greyscale
 wherein R and R’ may be the same or different and may be an alkyl group or an aryl group (p. 5-6), Applicant does not exclude the polymeric compound from comprising two carbonyl groups as long as it comprises two aminimide functional groups that comprise an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the formula shown in the specification of the instant application. Specifically, the specification of the instant application recites that as used herein, the term “aminimide” refers to a molecule, i.e. a monomer or polymer, that comprises at least one aminimide functional group [0023], that as used herein, an “aminimide functional group” comprises an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the following formula: 
    PNG
    media_image2.png
    168
    251
    media_image2.png
    Greyscale
 , wherein R and R’ may be the same or different and may be an alkyl group or an aryl group [0023], that as used herein, the term “carbonyl group” refers to a functional group comprising a carbon atom double-bonded to an oxygen atom, which is common to several classes of compounds including, but not being limited to as aldehydes, ketones, carboxylic acids, acid anhydrides, esters, etc [0024], that as used herein, “polymer” refers generally to prepolymers, oligomers, homopolymers, copolymers, or combinations thereof [0022], and that as used herein, “including”, “containing” and like terms are understood in the context of this application to be synonymous with “comprising” and are therefore open-ended and do no exclude the presence of additional undescribed or unrecited elements, materials, ingredients or method steps [0013]. In other words, as long as the polymeric .
In response to the applicant’s argument that Kirino does not obviate claim 1 because the aminimide compound taught by Kirino requires two carbonyl groups (p. 5), Kirino teaches that the aminimide compound comprises, in the molecule thereof, a structure represented by the general formula [0021] 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
 [0018], wherein R0 represents a hydrogen atom, an alkyl group which may have an optional substituent, an aryl group which may have an optional substituent, or a heterocyclic residue which may have an optional substituent, R1, R2, and R3 each independently represent an optional substituent [0019], wherein the aminimide compound is obtained through reaction of a carboxylate, a hydrazine, and an epoxy compound [0040], wherein the hydrazine compound is 1,1-dimethylhdyrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-methyl-1-phenylhydrazine [0043], wherein the epoxy compound is a polyglycidyl ether derived from aliphatic/aromatic alcohol and epichlorohydrin, a polyglycidyl ester derived from polybasic acid and epichlorohydrin, or a polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0044], wherein an aminimide compound having multiple aminimide structures in the molecule thereof is obtained when the epoxy compound is a polyfunctional epoxy compound [0044]. The specification of the instant application recites that as used herein, the term “aminimide” refers to a molecule, i.e. a monomer or polymer, that comprises at least one aminimide functional group [0023], 
    PNG
    media_image2.png
    168
    251
    media_image2.png
    Greyscale
 , wherein R and R’ may be the same or different and may be an alkyl group or an aryl group [0023], that as used herein, the term “carbonyl group” refers to a functional group comprising a carbon atom double-bonded to an oxygen atom, which is common to several classes of compounds including, but not being limited to as aldehydes, ketones, carboxylic acids, acid anhydrides, esters, etc [0024], that as used herein, “polymer” refers generally to prepolymers, oligomers, homopolymers, copolymers, or combinations thereof [0022], and that as used herein, “including”, “containing” and like terms are understood in the context of this application to be synonymous with “comprising” and are therefore open-ended and do no exclude the presence of additional undescribed or unrecited elements, materials, ingredients or method steps [0013]. Based on Kirino’s teachings cited above, Kirino’s teachings satisfy the definition of aminimide, aminimide functional group, carbonyl group, polymer, and comprising that are recited in the specification of the instant application, and Kirino’s aminimide is a polymeric compound comprising at least two aminimide functional groups comprising an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the formula 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
, wherein R1, R2, and R3 each independently represent a methyl, benzyl, phenyl, or butyl group, which reads on the formula recited in the specification of the instant application. Kirino’s teachings therefore 
In response to the applicant’s argument that Kirino does not obviate any claim depending from claim 1 because Kirino does not teach or suggest each and every element recited in pending claim 1 (p. 6), Kirino renders obvious claims 1-2, 4-5, 9, and 12-13 as explained in the rejection of the claims in this Office action.
In response to the applicant’s argument that dependent claims 3 and 6-8 are patentable because the combination of cited references does not teach or suggest each and every element recited therein (p. 7), Kirino in view of Carr renders claim 3 obvious, Kirino in view of Rin renders claim 6 obvious, Kirino in view of Sang renders claim 7 obvious, and Kirino in view of Hosokawa renders claim 8 obvious, as explained in the rejection of the claims in this Office action.
In response to the applicant’s argument that Applicant will consider filing a terminal disclaimer upon indication of allowable subject matter of the claims pending in the instant application (p. 8), the rejection of claims 1-9 n the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,377,928 B2 is maintained because the applicant did not file a terminal disclaimer.
In response to the applicant’s argument that Kirino does not teach or suggest a composition wherein the at least two aminimide functional groups comprise an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group as is recited in new Claim 12 (p. 8-9), Kirino teaches that the composition comprises an aminimide compound 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
 [0018], wherein R0 represents a hydrogen atom, an alkyl group which may have an optional substituent, an aryl group which may have an optional substituent, or a heterocyclic residue which may have an optional substituent, R1, R2, and R3 each independently represent an optional substituent [0019], wherein the aminimide compound is obtained through reaction of a carboxylate, a hydrazine, and an epoxy compound [0040], wherein the hydrazine compound is 1,1-dimethylhdyrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-methyl-1-phenylhydrazine [0043], wherein the epoxy compound is a polyglycidyl ether derived from aliphatic/aromatic alcohol and epichlorohydrin, a polyglycidyl ester derived from polybasic acid and epichlorohydrin, or a polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0044], wherein an aminimide compound having multiple aminimide structures in the molecule thereof is obtained when the epoxy compound is a polyfunctional epoxy compound [0044]. The specification of the instant application recites that as used herein, the term “aminimide” refers to a molecule, i.e. a monomer or polymer, that comprises at least one aminimide functional group [0023], that as used herein, an “aminimide functional group” comprises an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the following formula: 
    PNG
    media_image2.png
    168
    251
    media_image2.png
    Greyscale
 , wherein R and R’ may be the same or different and may be an alkyl 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
, wherein R1, R2, and R3 each independently represent a methyl, benzyl, phenyl, or butyl group, which reads on the formula recited in the specification of the instant application. Kirino’s teachings therefore read on the limitation wherein the at least two aminimide functional groups comprise an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group as claimed in claim 12.

    PNG
    media_image3.png
    99
    167
    media_image3.png
    Greyscale
, wherein R and R’ may be the same or different and may be an alkyl group or an aryl group as recited in new Claim 13 (p. 8-9), Kirino teaches that the composition comprises an aminimide compound [0023], wherein the aminimide compound comprises, in the molecule thereof, a structure represented by the general formula [0021] 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
 [0018], wherein R0 represents a hydrogen atom, an alkyl group which may have an optional substituent, an aryl group which may have an optional substituent, or a heterocyclic residue which may have an optional substituent, R1, R2, and R3 each independently represent an optional substituent [0019], wherein the aminimide compound is obtained through reaction of a carboxylate, a hydrazine, and an epoxy compound [0040], wherein the hydrazine compound is 1,1-dimethylhdyrazine, 1-benzyl-1-phenylhydrazine, 1-butyl-1-phenylhydrazine, 1-ethyl-1-phenylhydrazine, or 1-methyl-1-phenylhydrazine [0043], wherein the epoxy compound is a polyglycidyl ether derived from aliphatic/aromatic alcohol and epichlorohydrin, a polyglycidyl ester derived from polybasic acid and epichlorohydrin, or a polyglycidyl ether derived from hydrogenated bisphenol A and epichlorohydrin [0044], wherein an aminimide compound having multiple aminimide structures in the molecule thereof is obtained when the epoxy compound is a i.e. a monomer or polymer, that comprises at least one aminimide functional group [0023], that as used herein, an “aminimide functional group” comprises an anionic nitrogen bonded to a cationic nitrogen and a carbonyl group according to the following formula: 
    PNG
    media_image2.png
    168
    251
    media_image2.png
    Greyscale
 , wherein R and R’ may be the same or different and may be an alkyl group or an aryl group [0023], that as used herein, the term “carbonyl group” refers to a functional group comprising a carbon atom double-bonded to an oxygen atom, which is common to several classes of compounds including, but not being limited to as aldehydes, ketones, carboxylic acids, acid anhydrides, esters, etc [0024], that as used herein, “polymer” refers generally to prepolymers, oligomers, homopolymers, copolymers, or combinations thereof [0022], and that as used herein, “including”, “containing” and like terms are understood in the context of this application to be synonymous with “comprising” and are therefore open-ended and do no exclude the presence of additional undescribed or unrecited elements, materials, ingredients or method steps [0013]. Based on Kirino’s teachings cited above, Kirino’s teachings satisfy the definition of aminimide, aminimide functional group, carbonyl group, polymer, and comprising that are recited in the specification of the instant application, and Kirino’s aminimide is a polymeric compound comprising at least two aminimide functional groups comprising an anionic nitrogen bonded to a cationic nitrogen and a carbonyl 
    PNG
    media_image1.png
    289
    35
    media_image1.png
    Greyscale
, wherein R1, R2, and R3 each independently represent a methyl, benzyl, phenyl, or butyl group, which reads on the formula recited in the specification of the instant application. Kirino’s teachings therefore read on the limitation wherein the at least two aminimide functional groups comprise the formula 
    PNG
    media_image3.png
    99
    167
    media_image3.png
    Greyscale
, wherein R and R’ may be the same or different and may be an alkyl group or an aryl group as claimed in claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID T KARST/Primary Examiner, Art Unit 1767